         Case 7:21-cr-00181-PMH Document 14 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                                                                     WAIVER OF RIGHT TO BE PRESENT
                       -V-
                                                                     AT CRIMINAL PROCEEDING
GILBERT ALVAREZ,
                                   Defendant.
                                                                       21-CR-181(PMH)


Check Proceeding that Applies


_X     Entry of Plea of Guilty

       I am aware that I have been charged with violations of federal law. I have consulted with my
       attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
       charges. I understand I have a right to appear before a judge in a courtroom in the Southern
       District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
       also aware that the public health emergency created by the COVID-19 pandemic has interfered
       with travel and restricted access to the federal courthouse. I have discussed these issues with my
       attorney. By signing this document, I wish to advise the court that I willingly give up my right to
       appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
       to advise the court that I willingly give up any right I might have to have my attorney next to me
       as I enter my plea so long as the following conditions are met. I want my attorney to be able to
       participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
       want the ability to speak privately with my attorney at any time during the proceeding if I wish to
       do so.




Date: 4/1/21     Gilbert Alvarez
                Print Name                              Signature of Defendant




       Sentence


       I understand that I have a right to appear before a judge in a courtroom in the Southern District
       of New York at the time of my sentence and to speak directly in that courtroom to the judge who
       will sentence me. I am also aware that the public health emergency created by the COVID-19
       pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
       to wait until the end of this emergency to be sentenced. I have discussed these issues with my
       attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
       courtroom with my attorney and the judge who will impose that sentence. By signing this
       document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
       the Southern District of New York for my sentencing proceeding as well as my right to have my
       attorney next to me at the time of sentencing on the following conditions. I want my attorney to
       be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
Case 7:21-cr-00181-PMH Document 14 Filed 04/01/21 Page 2 of 2




        April 1, 2021
